Citation Nr: 1747257	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served honorably for 24 years, with active duty service from September 1967 to September 1991, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in May 2017.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea is causally related to his active service.

2.  During a May 2017 hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sleep Apnea 

The medical evidence of record, including the Veteran's VA treatment records and a June 2013 VA examination, indicates that the Veteran suffers from sleep apnea.  
The Veteran's May 1991 Report of Medical History at separation does not indicate that the Veteran suffered from sleep apnea, nor does his Report of Medical Examination at separation, though the Veteran's service treatment records indicate that he suffered from episodes of poor sleep.  Lay statements provided by individuals who served with the Veteran indicate that the Veteran snored during his service. A March 2013 letter provided by the Veteran's mother indicates that the Veteran did not snore prior to service, which is supported by an April 2017 letter from the Veteran's brother.  An August 2013 letter provided by the Veteran's former spouse indicates that the Veteran began snoring during service, and that he would "stop breathing as he slept[.]" 

Testimony provided by the Veteran during a hearing in May 2017 indicates that the Veteran began snoring during his service, and that he lived with irregular sleep patterns.  The June 2013 VA examination report confirms the Veteran's sleep apnea, but contains an opinion finding that the Veteran's sleep apnea was not a result of his service.  The opinion contained in this examination report is inadequate because, among other issues, it failed to consider lay statements provided by the Veteran, his former spouse, and his mother, attesting to symptoms suffered by the Veteran.  Sleep apnea is not a presumptive diagnosis under § 3.309(a), but the Board notes that the evidence of record indicates that the Veteran has suffered from persistent symptoms associated with sleep apnea.  Given the Veteran's symptoms, the evidence of record, and the inadequate June 2013 VA examination, the Board finds that the evidence of record stands in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).


Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  A substantive appeal may be withdrawn by a veteran, or by his or her authorized representative, and must be in writing or on the record at a hearing.  See id.

During a May 2017 hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for tinnitus.  As to this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for sleep apnea is granted.

The appeal of the issue of entitlement to service connection for tinnitus has been withdrawn and is dismissed.


____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


